DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because the figures include features that are illegible.  Figures 1, 11, 12, 13, 17, 18, 21, 25, 29, 30, 31, and 32 include features that are either blurry, too small, or include stray marks in such a way that portions of the figures cannot be read in the image file wrapper of the application.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5 and 7-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Penner (US 2004/0172083 A1).
Regarding claim 1, Penner discloses a reconfigurable implantable system for ultrasonic power control and telemetry (figures 1, 10), the system comprising: a) a charging device (figure 1, element 14; par 0035) including: an ultrasonic transducer configured to transmit ultrasonic signals and to receive ultrasonic signals transmitted through a biological body (pars 0035-0039; 0057; 0072); and a signal generator to drive the ultrasonic transducer to transmit an ultrasonic charging signal through the biological body (pars 0035-0039); and b) an implantable device implantable in the biological body (figures 1 and 2; element 12; par 0073) and configured to communicate wirelessly with the charging device through the biological body via an ultrasonic communication link between the implantable device and the charging device (par 0057), the implantable 
Regarding claim 2, Penner discloses the power unit includes rectifying circuitry capable of converting an alternating current (AC) signal from the implantable ultrasonic transducer to a direct current (DC) signal (as shown in figure 4, element 54; par 0053).
Regarding claim 3, Penner discloses the rectifying circuitry includes a multiplier (as shown in figure 4, element 54; par 0053).
Regarding claim 4, Penner discloses the power unit includes an energy storage unit coupled to the rectifying circuitry to store the harvested energy (see figure 4, element 56; par 0054).
Regarding claim 5, Penner discloses the energy storage unit includes a supercapacitor (see figure 4, element 56; par 0054).
Regarding claim 7, Penner discloses at least one of the communication unit and the sensing or actuation unit includes programmable circuitry (par 0058).
Regarding claim 8, Penner discloses the programmable circuitry includes a field programmable gate array (FPGA) that is programmable via the ultrasonic communication link while the implantable device is implanted (par 0058).
Regarding claim 9, Penner discloses the sensing or actuation unit includes or communicates with a sensor, and wherein the FPGA is programmable to control the sensor (par 0058).
Regarding claim 10, Penner discloses the communication unit includes a microcontroller unit/MCU (par 0058).
Regarding claim 11, Penner discloses the sensing or actuation unit includes or communicates with an actuator, and wherein the MCU is configured to control the actuator (par 0058).
Regarding claim 12, Penner discloses the charging device is wearable on the biological body (see figure 10, element 15; pars 0071-0073).
Regarding claim 13, Penner discloses the charging device is implantable in the biological body (see figure 12, element 113; par 0076).
Regarding claim 14, Penner discloses the signal generator of the charging device provides an electric signal, and wherein the charging device further includes an amplifier to amplify the electric signal to drive the ultrasonic transducer of the charging device (see figure 10; par 0069).
Regarding claim 15, Penner discloses the frequency of the ultrasonic charging signal is in a range of about 20kHz to about 10MHz (par 0036).
Regarding claim 16, Penner discloses the ultrasonic charging signal includes a continuous sine wave (par 0036).
Regarding claim 17, Penner discloses that after energy harvesting, the implantable device can be configured using a control channel of the ultrasonic communication link to adapt one or more of (i) ultrasonic transmission operations, (ii) data processing operations performed on the data, and (iii) sensing operations performed by the sensing or actuation unit (pars 0056-0057).
Regarding claim 18, Penner discloses that after energy harvesting, the implantable device can be configured using a control channel of the ultrasonic communication link to adapt ultrasonic transmission operations by changing the transmission scheme parameters to adapt to the intra-body channel conditions (pars 0056-0057).
Regarding claim 19, Penner discloses that after energy harvesting, the implantable device can be configured using a control channel of the ultrasonic communication link to adapt data processing operations by performing one or more of modifying processing features and extracting new physiological parameters from the data (pars 0056-0057).
Regarding claim 20, Penner discloses that after energy harvesting, the implantable device can be configured using a control channel of the ultrasonic communication link to adapt sensing operations by changing the sampling frequency of 
Regarding claim 21, Penner discloses the system comprises plural implantable devices (see figure 1, element 12; par 0035).
Regarding claim 22, Penner discloses a method for ultrasonic power control and telemetry (figures 1, 10), the system comprising: a) transmitting ultrasonic signals through a biological body via an ultrasonic communication link between a charging device and an implantable device implanted in the biological body (figure 1; pars 0035-0039, 0057; 0072); and b) with an ultrasonic transducer of the implantable device, receiving an ultrasonic charging signal from the charging device (pars 0035-0039); c) harvesting energy from the received ultrasonic charging signal when the implantable device is in an energy harvesting mode (pars 0053-0057); d) powering a sensing or actuation unit of the implantable device with the harvested energy (figure 4, element 34; pars 0043-0047); and e) reading data from the sensing or actuation unit and transmitting the data through the ultrasonic transducer of the implantable device when the implantable device is in the ultrasonic communication mode (par 0057).
Regarding claim 23, Penner discloses that in the charging device, the system further includes driving an ultrasonic transducer to transmit the ultrasonic charging signal through the biological body (pars 0035-0039).
Regarding claim 24, Penner discloses that in the implantable device, the system further includes converting an alternating current (AC) signal output from the ultrasonic transducer to a direct current (DC) signal using rectifying circuity (see figure 4, element 54; par 0053).
Regarding claim 25, Penner discloses storing the harvested energy in an energy storage unit of the implantable device (see figure 4, element 56; par 0054).
Regarding claim 26, Penner discloses programming a field programmable gate array (FPGA) of the implantable device via the ultrasonic communication link while the implantable device is implanted (par 0058).
Regarding claim 27, Penner discloses switching the implantable device between the energy harvesting mode and the ultrasonic communication mode (figure 4, element 66; pars 0058-0060). 
Regarding claim 28, Penner discloses further that, after energy harvesting, the system includes configuring the implantable device using a control channel of the ultrasound communication link to adapt one or more of (i) ultrasonic transmission operations, (ii) data processing operations performed on the data, and (iii) sensing operations performed by the sensing or actuation unit (pars 0056-0057).
Regarding claim 29, Penner discloses a reconfigurable implantable device for ultrasonic power control and telemetry (figures 1, 10), the implantable device implantable in a biological body and configured to communicate wirelessly with a charging device through the biological body via an ultrasonic communication link between the implantable device and the charging device (pars 0035-0039; 0057; 0072), the implantable device comprising: an implantable ultrasonic transducer (figure 2, element 40) to receive an ultrasonic charging signal from the charging device and to transmit ultrasonic signals through the biological body (figure 1; pars 0035-0039, 0057); a power unit coupled to the ultrasonic transducer, the power unit configured to harvest energy from the received ultrasonic charging signal when the implantable device is in an 
Regarding claim 30, Penner discloses at least one of the communication unit and the sensing or actuation unit includes a field programmable gate array (FPGA) that is programmable via the ultrasonic communication link while the implantable device is implanted (par 0058).
Regarding claim 31, Penner discloses the sensing or actuation unit includes or communicates with a sensor, and wherein the FPGA is programmable to control the sensor (par 0058).
Regarding claim 32, Penner discloses the sensing or actuation unit includes or communicates with an actuator, and wherein the communication unit includes a microcontroller unit (MCU) configured to control the actuator (par 0058).
Regarding claim 33, Penner discloses that, after energy harvesting, the implantable device can be configured using a control channel of the ultrasonic communication link to adapt one or more of (i) ultrasonic transmission operations, (ii) .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Penner in view of Arbabian et al (US 2017/0125892 A1, hereinafter “Arbabian”).
Regarding claim 6, Penner discloses the claimed invention, but does not explicitly disclose that the power unit includes a low drop out (LDO) regulator to limit the output voltage from the energy storage unit.  Arbabian is analogous art with regard to arrangement and configuration of wirelessly powered devices as known in the art.  Arbabian discloses that it was known in the art to provide a low dropout regulator in a power circuit implemented in a wirelessly powered system (par 0113).  Applied to the invention of Penner, the features of Arbabian would provide means for including an LDO to limit output voltage as known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the features of Arbabian in the invention of Penner, since such a modification would provide the predictable results of enabling larger load power of the system without compromising efficiency of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lindsey G Wehrheim whose telephone number is (571)270-5181.  The examiner can normally be reached on Monday - Friday 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Lindsey G Wehrheim
Primary Examiner
Art Unit 3799



/LINDSEY G WEHRHEIM/Primary Examiner, Art Unit 3799